Title: To Benjamin Franklin from David Barclay, 21 April 1784
From: Barclay, David
To: Franklin, Benjamin



Respected Friend
London 21st: 4th/mo: 1784.

My Nephews Daniel Bell & David Barclay being likely to spend a few days at Paris, I take the freedom to introduce them to Thee, as well for the favour of Thy Countenance, as to bring me Information of Thy Welfare— The long Winter and uncommonly late Spring have been disadvantageous to many Constitutions, in wch I have had a Share, & hope, Thine has not suffered by it.
I am Respectfully Thy Affectionate Friend.

David Barclay.

 
Addressed: Honble Benjamin Franklin / &c &c / Passy.
Notation: Barclay David, London 1784.—
